DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2020-0048139 filed in Korean Intellectual Property Office (KIPO) on April 21, 2020 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 11, 17 and 19 are objected to because of the following informalities:  
Claim 11 recites “the first protrusions protruding from a side surface adjacent to each of the second display panels from among the plurality of first protrusions comprise a bent portion located under the second display unit” on lines 20-22, and it appears as if Applicant meant to write --the first protrusions protruding from a side surface of the edge of the corresponding first display unit adjacent to each of the second display panels from among the plurality of first protrusions comprise a bent portion located under the second display unit-- (emphasis added). A support can be found at least in Fig. 20 and [259] of Applicant’s original disclosure.
Claim 11 recites “the second protrusions protruding from a side surface adjacent to each of the first display panels from among the plurality of second protrusions comprise a bent portion located under the first display unit” in lines 23-25, and it appears as if Applicant meant to write --the second protrusions protruding from a side surface of the edge of the corresponding second display unit adjacent to each of the first display panels from among the plurality of second protrusions comprise a bent portion located under the first display unit-- (emphasis added). A support can be found at least in Fig. 20 and [259] of Applicant’s original disclosure.
In claim 17, lines 4-5, “wherein the first protrusions protruding from the first side surface do not overlap with the first protrusions protruding from the second side surface” should read -- wherein the first protrusions protruding from the first side surface do not overlap the first protrusions protruding from the second side surface-- (emphasis added).
In claim 17, lines 9-11, “wherein the second protrusions protruding from the third side surface do not overlap with the first protrusions protruding from the first side surface” should read --wherein the second protrusions protruding from the third side surface do not overlap the first protrusions protruding from the first side surface-- (emphasis added).
In claim 19, lines 4-5, “wherein the first protrusions protruding from the first side surface overlap with the first protrusions protruding from the second side surface” should read --wherein the first protrusions protruding from the first side surface overlap the first protrusions protruding from the second side surface-- (emphasis added).
In claim 19, lines 9-11, “wherein the second protrusions protruding from the third side surface do not 10overlap with the first protrusions protruding from the first side surface” should read -- wherein the second protrusions protruding from the third side surface do not 10overlap the first protrusions protruding from the first side surface -- (emphasis added).
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 1 that recites “10a fan-out line to electrically connect the first pixel and the driver, wherein at least a portion of the fan-out line is on the display unit between the first pixel and the second pixel in a plan view” in combination with other elements of the base claim 1.
Claims 11-20 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 3, 2022